
	
		II
		110th CONGRESS
		1st Session
		S. 228
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 9, 2007
			Mr. Roberts (for
			 himself, Mr. Stevens, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a small business child care
		  grant program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Child Care
			 Act.
		2.Small business child care grant
			 program
			(a)EstablishmentThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall establish a
			 program to award grants to States, on a competitive basis, to assist States in
			 providing funds to encourage the establishment and operation of
			 employer-operated child care programs.
			(b)ApplicationTo be eligible to receive a grant under
			 this section, a State shall prepare and submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require, including an assurance that the funds required under subsection
			 (e) will be provided.
			(c)Amount and Period of GrantThe Secretary shall determine the amount of
			 a grant to a State under this section based on the population of the State as
			 compared to the population of all States receiving grants under this section.
			 The Secretary shall make the grant for a period of 3 years.
			(d)Use of Funds
				(1)In generalA State shall use amounts provided under a
			 grant awarded under this section to provide assistance to small businesses (or
			 consortia formed in accordance with paragraph (3)) located in the State to
			 enable the small businesses (or consortia) to establish and operate child care
			 programs. Such assistance may include—
					(A)technical assistance in the establishment
			 of a child care program;
					(B)assistance for the startup costs related to
			 a child care program;
					(C)assistance for the training of child care
			 providers;
					(D)scholarships for low-income wage
			 earners;
					(E)the provision of services to care for sick
			 children or to provide care to school-aged children;
					(F)the entering into of contracts with local
			 resource and referral organizations or local health departments;
					(G)assistance for care for children with
			 disabilities;
					(H)payment of expenses for renovation or
			 operation of a child care facility; or
					(I)assistance for any other activity
			 determined appropriate by the State.
					(2)ApplicationIn order for a small business or consortium
			 to be eligible to receive assistance from a State under this section, the small
			 business involved shall prepare and submit to the State an application at such
			 time, in such manner, and containing such information as the State may
			 require.
				(3)Preference
					(A)In generalIn providing assistance under this section,
			 a State shall give priority to an applicant that desires to form a consortium
			 to provide child care in a geographic area within the State where such care is
			 not generally available or accessible.
					(B)ConsortiumFor purposes of subparagraph (A), a
			 consortium shall be made up of 2 or more entities that shall include small
			 businesses and that may include large businesses, nonprofit agencies or
			 organizations, local governments, or other appropriate entities.
					(4)LimitationsWith respect to grant funds received under
			 this section, a State may not provide in excess of $500,000 in assistance from
			 such funds to any single applicant.
				(e)Matching RequirementTo be eligible to receive a grant under
			 this section, a State shall provide assurances to the Secretary that, with
			 respect to the costs to be incurred by a covered entity receiving assistance in
			 carrying out activities under this section, the covered entity will make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions to such costs in an amount equal to—
				(1)for the first fiscal year in which the
			 covered entity receives such assistance, not less than 50 percent of such costs
			 ($1 for each $1 of assistance provided to the covered entity under the
			 grant);
				(2)for the second fiscal year in which the
			 covered entity receives such assistance, not less than
			 662/3 percent of such costs ($2 for each $1 of assistance
			 provided to the covered entity under the grant); and
				(3)for the third fiscal year in which the
			 covered entity receives such assistance, not less than 75 percent of such costs
			 ($3 for each $1 of assistance provided to the covered entity under the
			 grant).
				(f)Requirements of ProvidersTo be eligible to receive assistance under
			 a grant awarded under this section, a child care provider—
				(1)who receives assistance from a State shall
			 comply with all applicable State and local licensing and regulatory
			 requirements and all applicable health and safety standards in effect in the
			 State; and
				(2)who receives assistance from an Indian
			 tribe or tribal organization shall comply with all applicable regulatory
			 standards.
				(g)State-Level ActivitiesA State may not retain more than 3 percent
			 of the amount described in subsection (c) for State administration and other
			 State-level activities.
			(h)Administration
				(1)State responsibilityA State shall have responsibility for
			 administering a grant awarded for the State under this section and for
			 monitoring covered entities that receive assistance under such grant.
				(2)AuditsA State shall require each covered entity
			 receiving assistance under the grant awarded under this section to conduct an
			 annual audit with respect to the activities of the covered entity. Such audits
			 shall be submitted to the State.
				(3)Misuse of funds
					(A)RepaymentIf the State determines, through an audit
			 or otherwise, that a covered entity receiving assistance under a grant awarded
			 under this section has misused the assistance, the State shall notify the
			 Secretary of the misuse. The Secretary, upon such a notification, may seek from
			 such a covered entity the repayment of an amount equal to the amount of any
			 such misused assistance plus interest.
					(B)Appeals processThe Secretary shall by regulation provide
			 for an appeals process with respect to repayments under this paragraph.
					(i)Reporting requirements
				(1)2-year study
					(A)In generalNot later than 2 years after the date on
			 which the Secretary first awards grants under this section, the Secretary shall
			 conduct a study to determine—
						(i)the capacity of covered entities to meet
			 the child care needs of communities within States;
						(ii)the kinds of consortia that are being
			 formed with respect to child care at the local level to carry out programs
			 funded under this section; and
						(iii)who is using the programs funded under this
			 section and the income levels of such individuals.
						(B)ReportNot later than 28 months after the date on
			 which the Secretary first awards grants under this section, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report on the
			 results of the study conducted in accordance with subparagraph (A).
					(2)4-year study
					(A)In generalNot later than 4 years after the date on
			 which the Secretary first awards grants under this section, the Secretary shall
			 conduct a study to determine the number of child care facilities that are
			 funded through covered entities that received assistance through a grant
			 awarded under this section and that remain in operation, and the extent to
			 which such facilities are meeting the child care needs of the individuals
			 served by such facilities.
					(B)ReportNot later than 52 months after the date on
			 which the Secretary first awards grants under this section, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report on the
			 results of the study conducted in accordance with subparagraph (A).
					(j)DefinitionsIn this section:
				(1)Covered
			 entityThe term covered
			 entity means a small business or a consortium formed in accordance with
			 subsection (d)(3).
				(2)Indian communityThe term Indian community
			 means a community served by an Indian tribe or tribal organization.
				(3)Indian tribe; tribal
			 organizationThe terms
			 Indian tribe and tribal organization have the
			 meanings given the terms in section 658P of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858n).
				(4)Small
			 businessThe term small
			 business means an employer who employed an average of at least 2 but not
			 more than 50 employees on the business days during the preceding calendar
			 year.
				(5)StateThe term State has the meaning
			 given the term in section 658P of the Child
			 Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858n).
				(k)Application to Indian Tribes and Tribal
			 OrganizationsIn this
			 section:
				(1)In generalExcept as provided in subsection (f)(1),
			 and in paragraphs (2) and (3), the term State includes an Indian
			 tribe or tribal organization.
				(2)Geographic referencesThe term State includes an
			 Indian community in subsections (c) (the second and third place the term
			 appears), (d)(1) (the second place the term appears), (d)(3)(A) (the second
			 place the term appears), and (i)(1)(A)(i).
				(3)State-level activitiesThe term State-level
			 activities includes activities at the tribal level.
				(l)Authorization of Appropriations
				(1)In generalThere is authorized to be appropriated to
			 carry out this section, $50,000,000 for the period of fiscal years 2008 through
			 2012.
				(2)Studies and administrationWith respect to the total amount
			 appropriated for such period in accordance with this subsection, not more than
			 $2,500,000 of that amount may be used for expenditures related to conducting
			 studies required under, and the administration of, this section.
				(m)Termination of ProgramThe program established under subsection
			 (a) shall terminate on September 30, 2012.
			
